Citation Nr: 0522545	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-22 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to restoration of a 50 percent rating for the 
service-connected residuals of a left knee arthrotomy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to 
October 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the RO.  

The veteran testified at a hearing before a Decision Review 
Officer in September 2003.  



FINDING OF FACT

The reduction of the rating for the service-connected 
residuals of left knee arthrotomy from 50 percent to 30 
percent was supported by the evidence in that an improved 
level of joint extension to 20 degrees clearly was shown.  



CONCLUSION OF LAW

The reduction of the 50 percent rating for the service-
connected residuals of a left knee arthrotomy was proper.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.105, 
3.344, 4.1, 4.2, 4.71a including Diagnostic Code 5261 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision, a June 2002 Statement of the Case, a 
January 2003 Supplemental Statement of the Case, and the VCAA 
letters were sent in July 2001, September 2001 and July 2002.  

These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The July 2001 letter 
informed the veteran of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  All available records identified have been obtained 
and associated with the claims folder.  

The Board notes that the July 2001 letter was mailed to the 
veteran subsequent to the appealed rating decision and the 
veteran was not specifically informed to furnish copies of 
any evidence in his possession as required by 38 C.F.R. 
§ 3.159.  

The Board, however, finds that in the instant case the 
appellant has not been prejudiced by this defect.  In this 
regard, the Board notes the appellant was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to the case and ample opportunity to submit and/or 
identify such evidence.  

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).


Factual Background

Historically, in February 1976, the RO granted service 
connection for residuals of arthrotomy of the left knee and 
assigned a 10 percent evaluation.  

In March 1999, the RO increased the veteran's evaluation for 
residuals of left knee arthrotomy to 30 percent disabling.  
This decision was based on a February 1999 VA examination 
that showed a range of motion from 20 to 90 degrees.  

In April 2001, the RO increased the veteran's evaluation for 
residuals of left knee arthrotomy to 50 percent disabling.  
This decision was based on an April 2001 VA examination which 
showed "extension to 45 degrees" and flexion to 40 degrees.  
A cautious gait with a limp on the left side, difficulty 
getting up from the chair with an extended knee, and unsteady 
tandem walking were noted.  

A February 2002 VA emergent care center note indicates that 
the veteran presented with chronic left knee pain.  He stated 
that his knee gave out the prior week.  He reported no 
swelling, but did feel a grinding sensation in the knee.  
Most of his pain was on the lateral and medial aspect of the 
knee.  He stated that the pain occurred throughout the day 
and was interrupting his sleep.  He noted chronic numbness in 
the anterior skin over the tibial tuberosity.  

On examination, the left knee showed evidence of a medial 
vertical scar extending down to the tibial tuberosity.  There 
was no warmth or effusion in the knee.  The medial and 
lateral collateral ligaments were stable without laxity.  
There was primarily medial tenderness, possibly in the joint 
line, but there was tenderness through the knee including the 
suprapatellar, lateral and posterior areas.  

The veteran did not allow for passive range of motion, and 
the examiner noted that it was difficult to evaluate the 
joint.  The x-ray studies showed a healed anterior tibial 
tuberosity fracture with screw in place.  There were minimal 
degenerative joint changes, especially laterally.  There were 
no significant changes from the April 2001 studies.  

The assessment was that of history of remote knee trauma, 
status post injury.  Currently no evidence of an acute injury 
to the knee.  The pain was chronic in nature and was best 
served with conservative treatment.  

The examiner noted that, for lack of objective data, he would 
suggest a chronic pain syndrome, which encompassed some of 
the veteran's social and financial difficulties.  

A March 2002 VA primary care examination indicates that the 
veteran complained of pain in his left leg at a level of 8 
out of 10.  The veteran reported significantly worsened pain 
over the past two years.  

The examiner indicated that the veteran's knee appeared to be 
stable and did not have any inflammatory response nor was any 
effusion present.  It was noted that a knee sleeve brace for 
additional leg support was ordered for the veteran.  

In an addendum, the examiner noted that while he was busy at 
the computer, the veteran impatiently paced around the 
examining room, and then indicated that he had to use the 
bathroom.  The veteran left without notice.  

In a June 2002 rating action, the RO proposed reducing the 
evaluation for residuals of left knee arthrotomy from 50 
percent to 30 percent disabling.  It was noted that the 
veteran's left knee did not meet the criteria for a 50 
percent evaluation based on limitation of motion to extension 
of 45 degrees because such a limitation of motion would 
prevent the veteran from being able to walk.  

Additionally, there was no objective medical evidence of 
ankylosis of the knee, limitation of extension to 30 degrees, 
or impairment of the tibia and fibula.  The RO based this 
proposal on the March 2002 VA examination that indicates the 
veteran was pacing around the room and left without 
returning, before range of motion studies could be completed.  

The RO notified the veteran of the proposed reduction in June 
2002.  In this letter, the veteran was informed that a 
reduction in his disability evaluation had been proposed, 
that he had the right to submit additional evidence and 
appear for a hearing, and that his evaluation would be 
reduced if additional evidence was not received within 60 
days.  

In a September 2002 rating action, the RO formally reduced 
the evaluation for residuals of the left knee arthrotomy to 
30 percent disabling.  As no additional evidence had been 
submitted by the veteran, the decision was based on the 
evidence of record.  

At the September 2003 hearing, the veteran testified in 
relevant part that he had daily pain in his left knee at a 
level of 9 or 10 out of 10.  He reported that he was 
prescribed a cane in 1998 or 1999.  He stated that he walked 
out of the March 2002 VA examination because he had 
experienced a panic attack.  

The veteran testified that he did not pick up the knee sleeve 
brace requested for him because he was disillusioned with the 
doctor.  He noted that he could not kneel down with his left 
knee, that it was painful, that he had trouble bending it and 
that he could not straighten it out.  

Private treatment records concerning treatment for a back 
condition and right leg pain were submitted in September 
2003.  

An October 2003 VA examination indicates that the veteran 
complained of significant stiffness and pain in his knee, 
which has worsened over the past 2 years.  He denied any 
specific numbness, paresthesias, or other problems.  He 
reported occasionally using a cane, but did not have a cane 
with him at the examination.  

The examiner noted that, upon initial gait evaluation, the 
veteran walked with a significantly antalgic gait, but at the 
conclusion of the evaluation when the veteran walked to the 
checkout area, his antalgia had markedly improved.  

On the left knee, there was a 10-cm scar on the knee 
anteromedially, and the peripatellar area was well healed 
without any redness, swelling, tenderness, warmth, or 
underlying palpable fluctuance.  

The left knee range of motion was active from 20 degrees to 
70 degrees.  Passive range of motion was from 20 degrees to 
80 degrees, with the veteran "fighting significantly 
secondary to subjective pain without objective criteria."  

The veteran had mild tenderness laterally over the joint 
line.  There was negative McMurray test.  There was no 
patellar apprehension.  The knee was stable to varus, valgus, 
anterior, and posterior stresses.  There was no crepitus 
through range of motion.  

Motor function testing was difficult to perform secondary to 
the veteran's "noncompliance with the exam."  Hip flexion 
was 4+/5, quadriceps and hamstring motor function were 4/5.  

The veteran did not have gross evidence of a foot drop with 
walking, but the extensor hallucis longus and tibialis 
anterior muscle grades were 3/5, despite no difficulty with 
toe walking and heel walking.  Light touch sensation distally 
was grossly intact and symmetric bilaterally.  Capillary 
refill was less than two seconds in his feet.  The right knee 
had normal range of motion. 

The x-ray studies were reviewed which showed a previous 
anterior to posterior screw placement for a probable previous 
tibial tubercule avulsion, which was presently well healed.  
There was no evidence of degenerative changes in the knee, 
and no Fairbank's signs were apparent.  

The examiner's impression was that the veteran did sustain an 
injury to his left knee for which he was being compensated.  

The examiner added that, after reviewing the claims file and 
the VA examination from February 1999, the current status of 
the veteran's left knee had not significantly worsened or 
changed since February 1999.  The examiner stated that there 
was no evidence of worsening or development of arthrosis or 
further disability with regard to the left knee.  


Analysis

Pursuant to the provisions of 38 C.F.R. § 3.105(e), where the 
reduction in evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified at his 
latest address of record of the contemplated action and 
furnished detailed reasons therefore, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  Unless otherwise provided, if additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued effective 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  

For those evaluations that have been in effect for five years 
or more, the RO is to ensure the greatest degree of stability 
of disability evaluations possible.  This means that those 
illnesses or disabilities subject to temporary or episodic 
improvement are not to be reduced on the results of any one 
examination, except in those cases where all of the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  38 C.F.R. § 3.344(a) 
(2004).  

However, these provisions do not apply to those ratings that 
have not been in effect for five years or more.  Such 
disabilities are not considered to be stabilized, and are 
thus subject to improvement.  Reexamination disclosing 
improvement in these disabilities will warrant a reduction in 
rating.  38 C.F.R. § 3.344(c).  

In this case, the veteran's 50 percent disability evaluation 
for residuals of left knee arthrotomy had been in effect for 
approximately one year and nine months, hence the provisions 
of 38 C.F.R. § 3.344(a) do not apply in this case.  
Therefore, the evaluation could be reduced on reexamination 
that showed improvement in the disability.  38 C.F.R. § 
3.344(c).  

In any disability rating reduction case, regardless of 
whether the rating has been in effect for five years or more, 
certain general regulations need to be considered.  
Specifically, it is necessary to ascertain, based upon a 
review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in disability 
and whether examination reports reflecting change are based 
upon thorough examinations.  In addition, it must be 
determined that an improvement in a disability has actually 
occurred and that such improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  See Brown v. Brown, 5 
Vet. App. 413 (1993).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

Limitation of extension of the leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  A 30 percent rating is warranted when 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted when extension is limited to 30 degrees.  The 
highest available rating, 50 percent, is warranted when 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a 
including Diagnostic Code 5261.  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable. Functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability. DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

In March 1999, the RO increased the veteran's evaluation of 
residuals of left knee arthrotomy to 30 percent disabling.  A 
VA routine future examination with X-ray studies, range of 
motion testing, and stability was conducted in April 2001 for 
the service-connected residuals of the left knee arthrotomy.  

Thereafter, in a rating decision dated in April 2001, the RO 
increased the evaluation of residuals of left knee arthrotomy 
from 30 percent to 50 percent, effective on April 5, 2001.  

A June 2002 rating action proposed a reduction of the 
assigned rating from 50 percent to 30 percent, effective on 
December 1, 2002.  The reduction to 50 percent for evaluation 
of residuals of left knee arthrotomy was finalized in the 
September 2002 rating decision, and effectuated on December 
1, 2002.  The veteran appealed the determination that reduced 
his disability rating.  

Based on the applicable regulations and evidence in this 
case, the Board finds that the reduction in the veteran's 
service-connected evaluation from 50 percent to 30 percent 
was proper.  

Initially, the Board notes that all notification requirements 
under 38 C.F.R. § 3.105(e) were met, and the veteran had a 
hearing on his claim.  

With regard to the medical evidence, the record clearly shows 
that the veteran's service-connected residuals of left knee 
arthrotomy is manifested by active range of motion from 20 
degrees to 70 degrees flexion.  

The demonstrated limitation of extension does not warrant a 
rating in excess of 30 percent under Diagnostic Code 5261.  
It appears to the Board that the 50 percent rating had been 
assigned on erroneously reported facts.  As such, the current 
findings clearly do reflect an improved status in that the 
veteran is shown to have a functional ability to extend his 
left knee to 20 degrees.  

As a consequence, the veteran can no longer be found to meet 
the criteria for a 50 percent rating under the provisions of 
38 C.F.R. § 4.71a including Diagnostic Code 5261.  Therefore, 
the Board finds that the reduction in the evaluation for the 
service-connected residuals of left knee arthrotomy was 
warranted.  



ORDER

Restoration of a 50 percent rating for the service-connected 
residuals of a left knee arthrotomy is denied.  



	                        
____________________________________________
STEPHEN L. WILKINS	
	Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


